DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	Regarding claim 1, the limitation “output unit configured to output a detection signal …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “output unit” coupled with functional language “output unit output a detection signal …” without reciting sufficient structure to achieve the function.  Furthermore, the term “output unit” is not preceded by a structural modifier.
           The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
            
The 3-Prong Analysis for Claim Limitation : “output unit configured to output a detection signal …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of “output unit configured to output a detection signal…"
YES
Prong C
No structure that performs the function
YES


          Also Regarding claim 1, the limitation “magnetic field application unit configured to apply a magnetic field…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “magnetic field application unit” coupled with functional language “magnetic field application unit configured to apply a magnetic field …” without reciting sufficient structure to achieve the function.  Furthermore, the term “magnetic field application unit” is not preceded by a structural modifier.
        The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “magnetic field application unit configured to apply a magnetic field…”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of “magnetic field application unit configured to apply a magnetic field …”
YES
Prong C
No structure that performs the function
YES


        
surround the plurality of detection coils…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “the excitation unit” coupled with functional language “the excitation unit is configured so as to surround the plurality of detection coils…” without reciting sufficient structure to achieve the function.  Furthermore, the term “the excitation unit” is not preceded by a structural modifier.
           The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “the excitation unit is configured so as to surround the plurality of detection coils…”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of “the excitation unit is configured so as to surround the plurality of detection coils…”
YES
Prong C
No structure that performs the function
YES



        Regarding claim 4, the limitation “the excitation unit is configured so as to surround a plurality of sets of the differential coils…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “the excitation unit” coupled with functional language “the excitation unit is configured so as to surround a plurality of sets of the differential coils…” without reciting sufficient structure to achieve the function.  Furthermore, the term “the excitation unit” is not preceded by a structural modifier.
           The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “the excitation unit is configured so as to surround a plurality of sets of the differential coils…”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of “the excitation unit is configured so as to surround a plurality of sets of the differential coils…”
YES
Prong C
No structure that performs the function
YES


        Regarding claim 5, the limitation “the excitation unit is configured so as to surround a plurality of sets of the detection coils…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “the excitation unit” coupled with functional language “the excitation unit is configured so as to surround a plurality of sets of the detection coils…” without reciting sufficient structure to achieve the function.  Furthermore, the term “the excitation unit” is not preceded by a structural modifier.
           The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “the excitation unit is configured so as to surround a plurality of sets of the detection coils…”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of “the excitation unit is configured so as to surround a plurality of sets of the detection coils…”
YES
Prong C
No structure that performs the function
YES


         Regarding claim 7, the limitation “a determination unit configured to determine a status…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “a determination unit” coupled with functional language “a determination unit configured to determine a status…” without reciting sufficient structure to achieve the function.  Furthermore, the term “a determination unit” is not preceded by a structural modifier.
           The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “a determination unit configured to determine a status…”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of “a determination unit configured to determine a status…”
YES
Prong C
No structure that performs the function
YES


             Also Regarding claim 7, the limitation “the determination unit is configured to output a threshold signal…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “the determination unit” coupled with functional language “the determination unit is configured to output a threshold signal …” without reciting sufficient structure to achieve the function.  Furthermore, the term “the determination unit” is not preceded by a structural modifier.
           The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “the determination unit is configured to output a threshold signal…”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of “the determination unit is configured to output a threshold signal…”
YES
Prong C
No structure that performs the function
YES


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s) 1, 3, 4, 5 and 7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claims 2 and 8 have been also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent on claim 1.
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation “output unit configured to output a detection signal…”;. The term “output unit configured to output” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of outputting a detection signal; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of outputting a detection signal. Thus, for these reasons, the phrase “output unit configured to output” renders claim 1 indefinite.
Claim 1 recites the limitation “magnetic field application unit configured to apply a magnetic field…”;. The term “magnetic field application unit configured to apply” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of applying a magnetic field; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of applying a 
Claim 3 recites the limitation “the excitation unit is configured so as to surround the plurality of detection coils…”;. The term “the excitation unit is configured so as to surround” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of surrounding the plurality of detection coils; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of surrounding the plurality of detection coils. Thus, for these reasons, the phrase “the excitation unit is configured so as to surround” renders claim 3 indefinite.
Claim 4 recites the limitation “the excitation unit is configured so as to surround a plurality of sets of the differential coils …”;. The term “the excitation unit is configured so as to surround” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of surrounding the plurality of sets of the differential coils; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of surrounding the plurality of sets of the differential coils. Thus, for these reasons, the phrase “the excitation unit is configured so as to surround” renders claim 4 indefinite.
Claim 5 recites the limitation “the excitation unit is configured so as to surround the plurality of detection coils…”;. The term “the excitation unit is configured so as to surround” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of surrounding the plurality of detection coils; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one 
Claim 5 recites the limitation "the plurality of long size members" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The limitation doesn’t appear on the claim it depends on.
Claim 7 recites the limitation “a determination unit configured to determine a status…”;. The term “a determination unit configured to determine” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of determining a status; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of determining a status. Thus, for these reasons, the phrase “a determination unit configured to determine” renders claim 7 indefinite.
Claim 7 recites the limitation “a determination unit configured to output a threshold signal…”;. The term “a determination unit configured to output” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of outputting a threshold signal; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of outputting a threshold signal. Thus, for these reasons, the phrase “the determination unit configured to output” renders claim 7 indefinite.
Claim 7 recites the limitation “a determination unit configured to output a threshold signal…”;. The term “a determination unit configured to output” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of outputting a threshold 
Claims 2 and 8 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 1.
Please make the proper corrections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Weischedel; Herbert R. (United States Patent Publication #20130147471 A1; hereinafter Weischedel).
Regarding claim 1, Weischedel teaches a magnetic body inspection device(abstract discloses a magnetic inspection device) for inspecting states of a plurality of magnetic bodies (par.18 discloses a plurality of magnetic bodies as wire ropes; all wire ropes are permanently subjected to the magnetic field of the earth, making them magnetic bodies) by a total magnetic flux method (par.20 discloses a total magnetic flux method by detecting leakage from the total magnetic field) for measuring a magnetic flux (par.20 teaches a magnetic flux) inside a magnetic body (fig.6 shows magnetic body as wire rope C ), the magnetic body inspection device comprising: 
a plurality of detection coils (fig.6 and par.36 teach plurality detection coils 44 and 46) each configured to detect a magnetic field of each of the plurality of magnetic bodies (par.36 teaches detecting flux(which is the magnetic field)); 
one excitation unit provided for the plurality of magnetic bodies (par.19 teaches flux generator that induces a magnetic field; according to specification, the excitation unit can apply the magnetic field); 
a detection signal output unit (par.18 teaches detection output signal unit within the flux detector because it provides(outputs) a high fidelity signal to the signal processor) configured to output a detection signal  based on each magnetic field of the magnetic body (par.18 teaches flux detector providing signal, implying a detection signal), and 
a magnetic field application unit (par.35 and fig.6 teach the magnetic field application Unit as four magnets 32, 34, 38, 40) configured to apply a magnetic field (fig.6 shows configuration to apply magnetic field using bar magnets 32, 34, 38 and 40) to the magnetic body so that the magnetic field is applied to the magnetic body in a predetermined direction (par.20 teaches predetermined direction as the axial direction),
wherein the plurality of detection coils is each configured to detect a change in the magnetic field of the magnetic body to which the magnetic field has been previously applied by the magnetic application unit (par.20 teaches detecting changes in magnetic field).

Weischedel teaches the The magnetic body inspection device as recited in claim 1, wherein the plurality of detection coils is each provided so as to surround a periphery of each of the plurality of magnetic bodies (par.36 and fig.6 teaches coils 44 and 46 surrounding periphery of wire rope C), and 
wherein the one excitation unit is provided for the plurality of magnetic bodies (fig.6 shows excitation unit comprising magnets 32, 34, 38 and 40 provided to wire rope, which is made up of multiple strands that are magnetic(as shown if fig.1-4)).

Regarding claim 3, Weischedel teaches the magnetic body inspection device as recited in claim 1, wherein the excitation unit is configured so as to surround the plurality of detection coils (Fig.6 shows coils 44 and 46 each surrounded by magnets(excitation unit)).

Regarding claim 4, Weischedel teaches the magnetic body inspection device as recited in claim 3, wherein the detection coil includes a pair of differential coils (fig.6 and par.36 disclose pair of coils 44 and 46), and 
wherein the excitation unit is configured so as to surround a plurality of sets of the differential coils (fig.6 and par.36 disclose pair of coils 44 and 46 and shows magnet bar 42 and 36 surrounding coils 44 and 46).

Regarding claim 5, Weischedel teaches the magnetic body inspection device as recited in claim 1, 
wherein the magnetic body is a long size member (fig.6 shows cut away of wire rope C; ropes are typically long in size), 
wherein the plurality of detection coils is arranged such that positions of at least the detection coils arranged adjacently are shifted from each other in a direction in which the plurality of long size members extends (fig.6 shows coils 44 and 46 arranged in such a way that allows them to be shifted from each other in the direction of the long size member extension (shown in fig.6 with arrows M going down the wire rope axis and out)), and 
wherein the excitation unit is configured so as to surround the plurality of detection coils arranged to be shifted from each other (The 2 bar magnets 42 and 36 surround the coils in fig.6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weischedel; Herbert R. (United States Patent Publication #20130147471 A1; hereinafter Weischedel) in view of KONDOH; Johsei (United States Patent Publication #20170038338; hereinafter Kondoh).

Regarding claim 7, Weischedel teaches the magnetic body inspection device as recited in claim 1, further comprising: 
a determination unit (fig.7 and par.44 disclose determination unit as signal processor) configured to determine a status of each of the plurality of magnetic bodies based on a plurality of the detection signals output by the detection signal output units (par.44 teaches a status as WRR),
Weischedel doesn’t teach wherein the determination unit is configured to output a threshold signal indicating that each of the detection signals has exceeded a predetermined 
Kondoh does teach wherein the determination unit is configured to output a threshold signal indicating that each of the detection signals has exceeded a predetermined threshold for each magnetic body when each of the detection signals output by the detection signal output unit has exceeded the predetermined threshold (par.75 teaches a threshold value; par.75 teaches a predetermined value that has been exceeded)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weischedel to include the teachings of Kondoh; which would provide an embodiment capable of issuing a warning to worker that a wire rope is damage as disclosed by Kondoh(par.29).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weischedel; Herbert R. (United States Patent Publication #20130147471 A1; hereinafter Weischedel) in view of BEAVER RUBY C et al. (United States Patent #3483466 A; hereinafter Beaver).

Regarding Claim 8, Weischedel teaches the magnetic body inspection device as recited in claim 1,
 wherein the excitation unit arranged so as to wind around the plurality of detection coils (fig.6 teaches excitation unit comprising magnet bars 36 and 42 looping around the detection coils 44 and 46), 
wherein the excitation coil is configured to apply a magnetic field in a direction in which the magnetic body extends (fig.6 shows magnetic field lines M from the bar magnets 36 and 42 applied along the axis of the wire rope C), and 
(par.20 teaches detecting changes in magnetic field) caused by an application of the magnetic field (fig.6 shows magnetic field lines M from the bar magnets 36 and 42 applied along the axis of the wire rope C)

Weischedel doesn’t teach 
includes an excitation coil; by the excitation coil.

Beaver does teach
includes an excitation coil(fig.13 shows individual coils 67; col.8 ln.31-34 teach individual coils 67 as excitation coils)
by the excitation coil (fig.13 shows individual coils 67; col.8 ln.31-34 teach individual coils 67 as excitation coils).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weischedel to include the teachings of Beaver; which would provide an improved apparatus and techniques for scanning the interior wall of pipeline to detect stress corrosion crack as disclosed by Beaver (col.2 ln 58-60).
                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
United States Patent Publication - #US 20070222436 Gao; Ming et al. is a method and apparatus application for inspecting pipelines using magnetic flux sensors using thresholds.
United States Patent #4818935 Takahashi; Michiaki et al. is a patent for non-destructively detecting defects in metal materials by using rotating magnetic fields generated by multiphase AC current.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867